IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


NINAN A. GEEVARGHESE,                      : No. 657 EAL 2019
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
STEPHEN T. BARNETT AND                     :
GWENDOLYN BARNETT,                         :
                                           :
                   Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2020, the Petition for Allowance of Appeal is

DENIED.